Citation Nr: 1131927	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  07-00 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 percent for right Achilles tendonitis and status post fracture metatarsal (right foot disability), prior to August 4, 2010, and entitlement to a rating in excess of 20 percent thereafter.  

2. Entitlement to an initial evaluation in excess of 20 percent for left shoulder strain with acromioclavicular degenerative joint disease (DJD) and rotator cuff dysfunction. 

3. Entitlement to service connection for a back disorder.  

4. Entitlement to service connection for a left ankle disorder, to include left ankle strain.  

5. Entitlement to a separate rating for scars associated with residuals of service-connected right foot disability, status post resection. 

6. Entitlement to a separate rating for motor/neurological deficit of the tibial anterior tendon associated with residuals of service-connected right foot disability. 7. Entitlement to a separate rating for neurological residuals of service-connected left shoulder disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and C.C.


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to April 1988.  

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The appeal is now under the jurisdiction of the RO in Roanoke, Virginia.  The Veteran attended a hearing before the undersigned in August 2009.  The appeal was previously before the Board in January 2010, at which time it was remanded for further development.  

In the January 2006 decision, the RO granted service connection for a left shoulder disability, with an evaluation of 10 percent, effective May 19, 2005.  The RO also granted service connected for right Achilles tendonitis, with an evaluation of 10 percent, also effective May 19, 2005.  The Veteran timely appealed the initial 10 percent ratings assigned for the service-connected left shoulder and right foot disabilities. 

The RO issued another rating decision in February 2009 that increased the 10 percent rating to 20 percent for the service-connected left shoulder disability, effective from May 19, 2005.  Likewise, in a March 2011 rating decision, the RO increased the 10 percent rating to 20 percent for the service-connected right foot disability, effective from August 4, 2010.  This rating decision also implemented a temporary 100 percent evaluation for the left shoulder, effective from August 7, 2009, to October 1, 2009, based on surgical treatment necessitating convalescence.  As his awards for the right foot and left shoulder increases are not complete grants of the benefits sought, the issues remain in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to service connection for a back disorder, entitlement to service connection for a left ankle disorder, entitlement to a separate rating for scars associated with residuals of service-connected right foot disability, status post resection (2x), entitlement to a separate rating for motor/neurological deficit of the tibial anterior tendon associated with residuals of service-connected right foot disability, and entitlement to a separate rating for neurological residuals of service-connected left shoulder disability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. For the period from May 19, 2005, through August 3, 2010, the Veteran has experienced moderate to moderately severe residuals of right Achilles tendonitis and fracture of right 2nd metatarsal. 

2. For the period beginning on August 4, 2010, the right foot disability has been productive of severe impairment, but does not cause loss of use of the right foot.

3. For the period from May 19, 2005, through June 16, 2008, the left shoulder disability was manifested by limitation of (minor) arm motion at no more than midway between the side and shoulder level, including as a result of pain and dysfunction.

4. Beginning on June 17, 2008, the left shoulder disability more nearly approximates limitation of (minor) arm motion at 25 degrees from the side or less with near-constant episodes of pain, crepitus, and tenderness over the AC joint.  


CONCLUSIONS OF LAW

1. For the period from May 19, 2005, through August 3, 2010, the criteria for an initial increased disability evaluation of 20 percent, but no higher, for right Achilles tendonitis and fracture of right 2nd metatarsal, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.7, 4.71a, Diagnostic Codes 5299-5284, 5271 (2010).

2. For the period beginning on August 4, 2010, the criteria for an increased disability rating of 30 percent, but no higher, for right Achilles tendonitis and fracture of right 2nd metatarsal have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §3.102, 3.321(b), 4.7, 4.71a, Diagnostic Codes 5299-5284, 5271 (2010).

3. For the period from May 19, 2005, through June 16, 2008, the criteria for an initial evaluation in excess of 20 percent for left shoulder strain with acromioclavicular DJD and rotator cuff dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5201 (2010).

4. For the period beginning on June 17, 2008, the criteria for a 30 percent evaluation, but no higher, for left shoulder strain with acromioclavicular DJD and rotator cuff dysfunction, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5201 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

As to the claims for higher initial evaluations for right foot and left shoulder disabilities, the Veteran was furnished a notice letter addressing the initial service connection claim in May 2005 and July 2005 prior to the appealed January 2006 rating decision granting service connection.  As this case concerns an initial evaluation and comes before the Board on appeal from the decision which also granted service connection, there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A. § 5103(a) notice for the service connection claim. See Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (Dec. 22, 2003) (in which the VA General Counsel held that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  The RO/AMC has obtained records corresponding to all relevant treatment described by the Veteran, including service treatment , VA, and private records.  He was afforded a hearing before the undersigned in August 2009.  Additionally, the Veteran was afforded VA examinations that were fully adequate for addressing the symptoms and severity of the service-connected right ankle and left shoulder disabilities. See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Additionally, the Veteran sent in many of his own records.  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Procedural Background 

As noted, service connection for the disabilities at issue was granted by the RO in a January 2006 rating decision.  Initially, each service-connected disability was assigned a 10 percent disability rating, effective May 19, 2005.  

By rating decision dated in February 2009, a 20 percent rating for the Veteran's left shoulder disability was assigned, effective from May 19, 2005.  In March 2011, the RO assigned a temporary 100 percent evaluation for surgical treatment necessitating convalescence from August 7, 2009, to October 1, 2009.  A 20 percent evaluation remains in effect from October 1, 2009, for the left shoulder disability.   

A March 2011 rating decision, the RO increased the 10 percent rating to 20 percent for the service-connected right foot disability, effective from August 4, 2010, thus creating a staged initial rating of 10 percent prior to August 4, 2010, and 20 percent thereafter.

Disability Rating Law and Regulations 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability there from and coordination of rating with impairment of function will be expected in all instances. 38 C.F.R. § 4.21 (2010).

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2010).

In this case, the Board has considered the entire period of initial rating claim from May 2004, to see if the evidence warrants the assignment of different ratings for different periods of time during these claims, a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119 (1999).

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2010) and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45 (2010). See, e.g., DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to these elements. In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. See 38 C.F.R. § 4.40 (2010).

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. See 38 C.F.R. § 4.59 (2010).  Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately. See 38 C.F.R. § 4.25 (2010); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case." See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

1. Right Achilles Tendonitis and Fractured Right 2nd Metatarsal, Evaluated as 10 Percent Disabling Prior to August 4, 2010, and Evaluated as 20 Percent Disabling Thereafter 

The Veteran contends that his service-connected right ankle disability is more severe than currently rated; he thus seeks higher ratings.  In statements made in support of his appeal, the Veteran reports a weakened Achilles tendon, constant foot/ankle pain, foot drop/dangle, and foot dragging. 

The Veteran underwent a VA examination for his right foot in September 2005.  He stated that his foot turns purple and hurts whenever it is cold.  He also reported that he has problems running due to multiple stress fractures of the metatarsal and 2nd toe.  Flare-ups were noted as consisting of pain, but not weakness, fatigability, lack of endurance, or lack of coordination.  He was able to walk approximately one block.  He did not use a cane or brace.  

Physical examination of the right foot was normal except for the fact that the second toe sticks up in the air.  Palpation revealed tenderness at the base of the Achilles insertion.  There was no tenderness to palpation around the metatarsals.  Range of motion of the ankle revealed 10 degrees of dorsiflexion, 25 degrees of plantar flexion, and 5 degrees of varus and valgus motion of the hindfoot.  He also demonstrated 20 degrees of metatarsophalangeal extension and 10 degrees of metatarsophalangeal flexion of all toes.  Range of motion was not limited by pain, weakness, fatigability, lack of endurance, or lack of coordination.  However, it was noted that with flare-ups, range of motion was decreased secondary to pain.  There was no abnormal shoe wear pattern.  Strength of ankle and toe dorsiflexion and plantar flexion was 5/5; sensation around the foot was normal; and drawer test of the ankle was negative.  X-rays of the foot showed evidence of multiple healed second metatarsal fractures but no malalignment of the second metatarsal or bony reason for the second toe to be up going.  The diagnostic impression was right foot Achilles tendonitis and previous second metatarsal fracture, now healed.  

A January 2006 private treatment report shows right foot drop associated with the tibialis anterior tendon and "significant splaying of the forefoot, bilaterally, consistent with hallux abductovalgus disorder."  The diagnosis was drop foot, right, and hallux abducto valgus, bilaterally.  

An April 2006 private treatment report shows that the Veteran was treated for painful right foot.  It was noted that he had a "foot drop" and that he was given a prescription for an ankle foot orthosis, which he had been using for approximately six weeks.  The Veteran stated that his foot and ankle pain had "diminished tremendously" and that his back pain had abated as well.  Physical examination demonstrated a continued deficit in motor function for the tibialis anterior tendon, bilaterally, with the right at a significant deficit as compared to the left, at 3/5 versus 4/5.  The diagnostic impression was drop foot, bilaterally, and hallux abducto valgus, bilaterally.  

The Veteran underwent a QTC examination in July 2007 for evaluation of calcaneal tendonitis and second metatarsal fracture, right foot.  Current symptoms included constant stiffness and pain in the right foot and right calcaneal tendon.  The pain was described as aching and sharp with a severity level of 4/10.  It was elicited with physical activity and relieved with rest or pain medication.  There had been no physician recommended incapacitation, other types of treatment, history of surgery, prosthesis, or significant function impairment.  
 
Physical examination revealed normal gait and posture.  There was no use of an ambulatory device.  Leg lengths measured 86 cm bilaterally.  The extremities were normal without palpable edema or tremor.  Examination of the ankles was normal bilaterally, without evidence of palpable tenderness, guarding of movement, fracture, deformity, edema, effusion, heat, redness, subluxation, locking, pain, or ankylosis.  Right ankle range of motion revealed 20 degrees of dorsiflexion (normal) and 45 degrees of plantar flexion (normal).  After repetitive motion, the range of motion of the ankle was not further limited by pain, fatigue, weakness, lack of endurance, or incoordination.  Additional limitation was 0 degrees.  

Examination of the feet revealed no evidence of pes planus, deformity, calcaneal tendon misalignment, pes cavus, varus deformity, pain with dorsiflexion of toes, pain of the metatarsal heads, hammer toes, interdigital neuroma, hallux valgus, hallux rigidus, pain with standing or walking, or use of corrective shoe wear.  There was palpable tenderness on the dorsal aspect of the right foot and the right calcaneal tendon.  X-rays of the right ankle revealed an old, healed fracture of the right distal fibula; x-rays of the right foot revealed a remote fracture of the right second and third metatarsals, and mild hallux valgus and mild degenerative joint disease of the first MP joint.  

The Veteran underwent a QTC examination in June 2008.  He reported constant right ankle pain, characterized as burning, sharp, sticking, and cramping (8/10 on the pain scale).  Pain is relived by rest, heat, and medications.  During exacerbation of severe pain, he is limited to bed rest.  At other times he can function with medications.  The pain is associated with stiffness, swelling, and weakness.  The pain is aggravated by weight bearing.  In 1986, he described stubbing his right 2nd toe and having constant pain since that time.  He also has stiffness at rest.  There is no pain, swelling, weakness, or fatigue associated with the foot condition at rest.  But while standing or walking, he endorses all of these symptoms.  

Physical examination of the feet revealed evidence of abnormal weight-bearing, but there was no evidence of unusual shoe wear pattern or breakdown.  He required a brace for ambulation on the right ankle because of weakness in the ankle and to prevent twisting.  Range of motion of the right ankle was as follows: dorsiflexion was to 10 degrees with pain commencing at 10 degrees; plantar flexion was to 30 degrees with pain commencing at 30 degrees.  On the right, the joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  There was no indication of malunion to the os calcis on the right.  There was no indication of malunion of the astragalus on the right.  

Examination of the feet and toes revealed painful motion.  There was no edema, disturbed circulation, weakness, or atrophy of the musculature.  There was active motion in the metatarsal joint of the right great toe.  Gait was abnormal with a limping right foot.  

Pes planus, pes cavus, hammertoes, metatarsalgia, and hallux rigidus were not present.  Hallux valgus of the right foot was present.  The degree of angulation was moderate with no resection of the metatarsal head present.  He demonstrated limitations with standing and walking.  He requires arch support.  He requires no orthopedic shoes, corrective shoes, foot supports, or build-ups.  The symptoms and pain are not relieved by the corrective shoe wear.  The diagnosis was right Achilles tendonitis, and fracture right 2nd metatarsal.  

The Veteran underwent a VA examination in August 2010.  He noted that he had developed a weakened ankle over the years and that he was prone to ankle sprains.  Joint symptoms included giving way, pain, stiffness, and weakness.  There was no instability, incoordination, decreased speed of joint motion, episodes of locking, or deformity.  The Veteran reported that he was unable to walk for more than a few yards; he also uses a cane and brace to ambulate.  Physical examination revealed poor propulsion.  Right ankle range of motion was 0 to 5 degrees of dorsiflexion, and 0 to 10 degrees of plantar flexion.  There was objective evidence of pain following repetitive motion.  There was no joint ankylosis.  There was objective evidence of pain following repetitive motion; however, there were no additional limitations after three repetitions of range of motion.  The diagnosis was ligamentous laxity of the right ankle.  

The Veteran also testified at an August 2009 hearing before the undersigned.  At that time, he described foot pain, Achilles tendon pain, a foot drop, and difficulties balancing on his foot.  

Diagnostic Codes 

The Veteran's right Achilles tendonitis and status post second metatarsal fracture disability was initially rated as 10 percent disabling, by analogy, under 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5284 (other foot injuries). See 38 C.F.R. § 4.71a, DC 5299-5284 (2010).   

Under DC 5284, a 10 percent rating is assigned under DC 5284 for moderate foot injuries.  A 20 percent rating is assigned for moderately severe foot injuries.  A maximum 30 percent rating is assigned for severe foot injuries.  A Note to DC 5284 provides that a 40 percent rating is assigned with actual loss of use of the foot. Id.

Most recently, pursuant to a March 2011 rating decision, the Veteran's right ankle disability has been rated as 20 percent disabling, under Diagnostic Code 5271.  

Diagnostic Code 5271 provides assignment of a 10 percent rating for moderate limited motion of the ankle, and a 20 percent rating for marked limited motion. 38 C.F.R. § 4.71a (2010).  

This specific Diagnostic Code does not provide for a rating in excess of 20 percent.  The words "moderate" and "marked," as used in the various Diagnostic Codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions." 38 C.F.R. § 4.6 (2010).  Normal ankle motion is dorsiflexion to 20 degrees, and plantar flexion to 45 degrees. 38 C.F.R. § 4.71a, Plate II (2010).

Analysis 

As an initial matter, the Board finds that the Veteran's Achilles tendonitis, 2nd metatarsal fracture disability is most appropriately rated under Diagnostic Code 5284 (foot injuries, other).  This is especially so when taking into consideration the objective and subjective findings of right foot pain, stiffness, and tenderness, as well as the use of orthotics and arch support for pain relief related to the right foot.  In so finding, the Board notes that the original in-service treatment for the right foot was related to tendonitis and a right fractured metatarsal. See Butts, supra; see also Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  Moreover, since the date of his May 2005 claim for service connection, the Veteran has consistently described the in-service injury to his Achilles tendon during boot camp and endorsed ongoing foot/tendon pain since that time.  

Having established the above, the Board finds that, from May 19, 2005, through August 3, 2010, the Veteran's service-connected right foot disability has been moderate to moderately severe in nature.  See 38 C.F.R. § 4.71a, DC 5284 (2010).  The Board is thus granting an initial increased rating of 20 percent, but no higher, for the period prior to August 4, 2010.  

In determining that the Veteran's foot disability warrants a higher 20 percent rating prior to August 4, 2010, the Board specifically points to objective findings of tenderness at the base of the Achilles and decreased range of motion of the ankle (VAX September 2005); significant splaying of the forefoot (private examination, January 2006); right foot drop with the use of prescribed foot orthotics and hallux abducto valgus (private examination, April 2006); palpable tenderness on the dorsal aspect of the right foot and right calcaneal tendon (QTC examination, July 2007); painful motion of the right foot, abnormal gait, and limping, as well as findings of hallux valgus and decreased rang of dorsiflexion and plantar flexion to 10 and 30 degrees, respectively, with pain (QTC examination, June 2008); and right foot symptoms consisting limited range of dorsiflexion and plantar flexion to 5 and 10 degrees, respectively, with pain (VAX August 2006).   

The Board also notes the Veteran's consistent, subjective complaints of painful flare-ups; an inability to run or stand/walk for long periods of time; and stiffness and aching pain reaching 4/10 and up to an 8/10 on the pain scale. 

The objective and subjective symptomatology outlined above more closely approximates a moderately severe disability under Diagnostic Code 5284.  In so finding, the Board notes that a higher 30 percent rating under Diagnostic Code would only be warranted upon the finding of severe foot injury.  

However, the evidence in this case does not reflect severe foot injury from May 19, 2005, through August 3, 2010.  Indeed, the July 2007 examiner found that the right ankle was "normal" and without evidence of tenderness, guarding of movement, fracture, deformity, edema or effusion, heat or redness, subluxation, locking pain, or ankylosis.  There was also no evidence of pes planus, deformity, calcaneal tendon misalignment, pes cavus, varus deformity, pain with dorsiflexion of toes, pain of the metatarsal heads, hammer toes, neuroma, hallux valgus/rigidus, pain with standing or walking, or use of corrective foot wear.  The June 2008 QTC examination noted painful motion and hallux valgus of the right foot, but likewise found no evidence of edema, disturbed circulation, weakness, or atrophy.  In addition, there was active motion in the metatarsophalangeal joint of the right great toe.  Pes planus, pes cavus, hammer toes, and metatarsalgia were also noticeably absent.  

Based on the foregoing evidence, the Board finds that the Veteran's right foot disability warrants a rating no higher than 20 percent under DC 5284 prior to August 4, 2010, which reflects the moderately severe symptomatology described above.  

Further, for the period commencing August 4, 2010, the Board finds that the Veteran's service-connected right foot disability has been severe in nature.  See 38 C.F.R. § 4.71a, DC 5284 (2010).  The Board is thus granting an increased rating of 30 percent, but no higher, for the period beginning on August 4, 2010.  

In determining that the Veteran's foot disability warrants a higher 30 percent rating beginning August 4, 2010, the Board specifically points to the findings delineated on the August 4, 2010, VA foot examination, which included giving way, pain, stiffness, weakness, and poor propulsion.  In addition, the examiner noted diminished range of motion of the ankle (5 degrees of dorsiflexion and 10 degrees of plantar flexion), with objective evidence of pain following repetitive motion.  Notably, the Veteran used a cane to ambulate and reported that he was unable to walk for any more than a few yards.  

So, while the Veteran clearly meets the 30 percent rating criteria under DC 5284, the evidence does not support an evaluation in excess of that amount.  Here, the Board notes that a 30 percent rating is the highest rating available under DC 5284.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (When the maximum rating for limitation of motion of a joint has already been assigned, a finding of pain on motion cannot result in a higher rating.).  A higher rating is not warranted since the Veteran clearly does not have loss of use of his right foot.  As the VA examinations demonstrate, he is able to ambulate and stand, at least for short periods of time.  

Availability of separate or higher evaluations under Diagnostic Codes 5270, 5272, 5273, 5274, 5276, 5277, 5278, 5279, 5280, 5281, 5282, or 5283 were considered.  But, again, the preponderance of the evidence does not show that the Veteran exhibits ankylosis of the ankle, malunion of the os calcis or astragalus, residuals of astragalectomy, flat feet, weak foot, claw foot, hallux rigidus, hammer toes, metatarsalgia, or malunion or non union of the tarsal or metatarsal bones that is the result of or part and parcel of his service-connected right foot Achilles tendonitis and status post fractured metatarsal. See, e.g., QTC Examinations of July 2007 and June 2008. 

Limitation of motion of the ankle joint and the diagnosed hallux valgus do not warrant separate compensable evaluations under Diagnostic Codes 5271 and 5280 because the manifestations are already evaluated under Diagnostic Code 5284. See 38 C.F.R. § 4.14.  

The moderately severe nature of the disability supports an evaluation of 20 percent, and no greater, for right foot Achilles tendonitis and status post fractured metatarsal, under Diagnostic Code 5299- 5284, for the period from May 19, 2005, to August 3, 2010.  Likewise, the severe nature of the foot disability supports an evaluation of 30 percent, and no greater, for the same disability beginning on August, 4, 2010.  

The Board has also taken into consideration additional factors that could provide a basis for an increase; however the evidence does not show that the Veteran has functional loss beyond that currently compensated. 38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. App. 202 (1995).  The Board notes that the September 2005 VA examination, the June 2008 QTC examination, and the August 2010 VA examination, all noted decreased range of ankle motion with pain; however, the examiners indicated that there was no additional limitation of motion due to pain, fatigue, weakness, or lack of endurance during flare-ups or following repeated range of motion assessments.  The Veteran's complaints of pain, the examiners' observations of pain, fatigue, and lack of endurance were considered in the level of impairment and loss of function attributed to his right foot disability and are reflected in the evaluations awarded. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Accordingly, the Board finds that all pertinent functional impairment due to the service-connected right foot condition is appropriately accounted for by the assigned 20 percent (from May 19, 2005, through August 3, 2010) and 30 percent (beginning August 4, 2010) evaluations. 


2. Entitlement to an Initial Evaluation in Excess of 20 Percent for Left Shoulder Strain with Acromioclavicular Degenerative Joint Disease and Rotator Cuff Dysfunction 

Background 

The Veteran contends that his service-connected left shoulder disability is more severe than currently rated; he thus seeks a higher rating.  In statements made in support of his appeal, the Veteran reports decreased mobility, range of motion, an inability to lift objects, lack of strength in the extremity, pain, and aggressive arthritis.  

Again, the Veteran filed his initial claim for service connection for a left shoulder disability in May 19, 2005.  Service connection for such disability was granted in a January 2006 rating decision and a 10 percent rating was assigned effective May 19. 2005.  

By rating decision dated in February 2009, an increased, 20 percent rating for the Veteran's left shoulder disability was assigned, effective from May 19, 2005.  

As previously noted, he was assigned a temporary 100 percent disability evaluation for a convalescence period from August 7, 2009, to October 1, 2009.  Excluding the temporary total evaluation, for the period on appeal, he has been assigned a 20 percent disability evaluation for his left shoulder strain with acromioclavicular degenerative joint disease and rotator cuff dysfunction pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5201. 

The Veteran's left upper extremity is his nom-dominant arm.

Evidence 

An August 2004 private medical record shows shoulder flexion to 150 degrees; abduction to 170 degrees; and horizontal adduction to 40 degrees.  

A January 2004 private medical report shows left shoulder flexion to 180 degrees; abduction to 178 degrees; and horizontal adduction to 34 degrees.  

A June 2005 private medical report shows that the Veteran complained of significant upper back and left shoulder pain after weight lifting in 1987.  Upon examination of the left shoulder, flexion was to 150 degrees; adduction was to 24 degrees; sitting abduction was to 155 degrees.  

The Veteran underwent a VA examination in September 2005; at that time he complained of left should pain.  Inspection of the left shoulder was normal.  There was tenderness to palpation at the scapula.  Range of motion testing revealed forward flexion to 120 degrees; abduction to 130 degrees; and external/internal rotation to 90 degrees.  Range of motion was limited by pain but not weakness, fatigability, lack of endurance or lack of coordination.  Strength was 5/5 for the deltoids and rotator cuff, although it was severely limited by pain.  Sensation around the shoulder was normal.  Reflexes of the biceps were normal.  Hawkins sign on the left shoulder was positive.  The pertinent diagnosis was chronic left shoulder strain with acromioclavicular degenerative joint disease and rotator cuff dysfunction.  

A December 2005 private rehabilitation note shows complaints of stabbing pain in the right upper back and shoulder blade with similar symptoms on the left side, which are less severe.  This has been associated with occasional finger numbness.  The impression was myofascial pain disorder with trigger points in the upper back region. 

A February 2006 private outpatient clinic note shows complaints of increased shoulder pain.  Examination of the left shoulder was normal, with no swelling, erythema, or ecchymosis.  The Veteran had normal, active range of motion and there was no tenderness to palpation along the shoulder blade or at the shoulder.  There was also no weakness or pain noted with muscle testing of the supraspinatus muscle.  

A February 2007 consultation note from Dr. Friedlis mild restrictions in range of motion of the left shoulder; tenderness to palpation over AC joint/capsule; and negative impingement signs. 

A June 17, 2008, QTC examination shows that the Veteran complained of weakness, swelling, lack of endurance, locking, and dislocation.  He did not report heat, redness, giving way, or fatigability.  The pain was described as constant at a level of 10/10 on the pain scale.  It was relieved by medication, steroid injections, TENs unit, and physical therapy.  He stated that he has experienced dislocation of the shoulder joint when rolling over in bed.  

Upon examination, there was tenderness and guarding of movement.  There were no signs of edema, effusion, weakness, redness, heat, or subluxation.  Range of motion of the left shoulder was as follows: flexion was to 135 degrees, with pain; abduction was to 95 degrees, with pain; external rotation was to 10 degrees, with pain; and internal rotation was to 15 degrees, with pain.  The pertinent diagnosis was left shoulder strain with acromioclavicular degenerative joint disease and rotator cuff dysfunction.  The examiner did note objective guarding of movement, tenderness, and limited range of painful motion.  

An August 2008 private treatment report from Dr. Baddar shows complaints of a left shoulder injury, occurring about 1.5 weeks prior.  He was throwing boxes at work and developed soreness.  He has had considerable pain since that time, especially with reaching out and abducting to his side above 90 degrees.  It was noted that he had a prior military injury to the left shoulder.  On examination, he was able to reach over his head; it was sore, however.  He was able to bring his arm down to his side and he did not have a drop arm sign.  He had good strength with internal and external rotation and supraspinatus on the left.  He did have pain with lift and internal rotation.  When trying to bring the shoulder up into abduction and external rotation, he had pain even before putting stress on the anterior capsule.  There was also pain with Neer maneuver but not Hawkins.  There was pain with cross arm abduction as well.  He had no tenderness over the AC joint to palpation.  The assessment was left shoulder strain.  Dr. Baddar noted that it appeared to be a subluxation event and a re-injury of the capsule with definite rotator cuff irritation.  The recommendation was physical therapy and continued anti-inflammatories.  

A September 2008 treatment note from Dr. Baddar indicated that the Veteran's left shoulder pain had improved, but continues to bother him.  He reported clicking and popping.  On examination, he was able to reach overhead and bring his arms down without a drop arm sign.  He had good strength with internal and external rotation and supraspinatus lift.  Those maneuvers were sore for him however.  He had significant pain with Hawkins and Neer maneuvers.  He had no pain with cross-arm abduction.  There was no tenderness over the AC joint and no pain with speeds test.  The assessment was continued left shoulder pain.  Dr. Baddar noted that the symptoms did resemble rotator cuff strain or bursitis, but he did not diagnosis either disability.  

An October 2008 private MRI report regarding the left shoulder showed no muscle atrophy, tendon retraction, or cuff tear.  The report did indicate mild acromioclavicular arthrosis and mild subacromial spurring.  

A private report from Dr. Baddar in October 2008 shows continued complaints of left shoulder pain (while lifting, sleeping, etc).  Upon examination, he could reach over his head.  He had good range of motion and strength.  He had pain with Neer, Hawkins and speeds tests.  There was no tenderness over the AC joint.  The assessment was continued left shoulder pain despite therapy, injections, anti-inflammatories, and physical therapy.  A similar October 2008 report indicates that the Veteran's pain was coming from the spurring and degeneration in the Veteran's AC joint.  Arthroscopic treatment of the left shoulder joint was discussed.  

In October 2008, the Veteran underwent left shoulder arthroscopy, subacromial decompression and distal clavicle resection.  The post-operative diagnoses were left shoulder acromioclavicular joint DJD, and impingement.  

A December 2008 progress note from Dr. Baddar indicates that the Veteran's AC joint and shoulder pain was completely gone.  He was able to reach without pain.  He still had some popping and grinding.  Upon examination, there was some crepitus and tenderness to palpation.  There was slight diminished strength to thumb palmar adduction.  The assessment was left shoulder distal clavicle resection, improving with time.  Concern regarding a "double crush-type phenomenon with some mild carpal tunnel" was also noted.  

A January 2009 progress report from Dr. Baddar indicates that the Veteran experienced some significant swelling and back several weeks back, but his left side was continuing to improve.  His incisions were noted to have healed nicely.  He had excellent range of motion.  

A February 2009 progress report from Dr. Baddar notes worsening pain and grinding in the shoulder.  There was significant pain with Neer and Hawkins sign.  He had good strength.  The assessment was left shoulder recurrent bursitis.  

Progress notes from Dr. Baddar dated from May 2009 to July 2009 show continued complaints of shoulder pain despite surgical management with distal clavicle excision.  Pain was associated particularly with abduction of the arm 90 degrees or reaching across in front.  He was injected with Depo-Medrol during this period; this provided some temporary pain relief.  

On August 7, 2009, the Veteran underwent open AC joint resection of the left shoulder (note: this is the period for which he is currently receiving a 100 percent temporary total evaluation, from August 7, 2009, to October 1, 2009).  The Veteran noted an improvement in his symptoms.  There was no popping or grinding.  His incision was healing nicely.  

An August 2009 progress report from Dr. Baddar shows that the Veteran complained of pain around the 2-inch incision site.  Upon examination, he demonstrated good range of motion.  The shoulder was injected with Depo-Medrol and he was asked to do some scar massage on the left shoulder incision.  

In August 2009, the Veteran testified at a hearing before the undersigned.  The Veteran reported that he had endured two left shoulder surgeries to "repair the mobility."  He noted that the disability initially manifested as shoulder strain and then later developed into DJD.  He stated that he could not lift his arm above his shoulder and that it was even difficult for him to eat.  He did indicate that he was regaining strength back in his upper arm but that his mobility was decreased.  He stated that his arm was limited by both mechanics and pain.  It was also noted that, with respect to the first shoulder surgery in October 2008, the Veteran was not prescribed a period of convalescence and that he went right back to work after the surgery.  

An October 2009 progress report from Dr. Baddar shows that the AC joint was doing much better.  He did endorse some pain radiating down the side of his shoulder.  He received another injection for pain relief.  

A November 2009 progress note from Dr. Baddar shows the AC joint was doing better.  He did complain of pain from his acromion down toward the deltoid insertion.  He reported that he had problems reaching up overhead.  He was sleeping in a recliner and taking pain medications.  On examination, his range of motion and strength were "excellent."  Neer and Hawkins were not painful.  He had no tenderness over his AC joint to palpation.  He had excellent internal rotation behind the back and good strength, again.  In fact, Dr. Baddar noted that he was unable to reproduce any of his pain upon examination.  The assessment was continued left shoulder pain of unknown/unclear etiology.  

A January 2010 progress report from Dr. Baddar indicates that the Veteran developed some worsening pain in the left shoulder.  He endorsed numbness and tingling in the long and index fingers.  On examination, he had good strength and was able to reach up overhead.  There was some pain with Neer and Hawkins.  He also had some mild findings of carpal tunnel.  The assessment was that he "may have a little bit of continued subacromial bursitis."  The pain as he was having before, in the AC joint, however, was completely resolved.  Dr. Baddar recommended an EMG to evaluate the median nerve.  

An April 2010 progress report from Dr. Baddar shows that the Veteran still complained o f pain radiating from his shoulder to his hand.  He endorsed weakness in the left hand.  The Veteran reported that he felt that there was still something wrong with the shoulder.  Upon examination, he was able to reach up overhead.  He did experience a lot of pain with Neer and Hawkins maneuvers.  He had no pain with cross arm adduction.  He did not have any findings of carpal tunnel, including Tinel's and carpal compression.  He had significant tenderness over the ulnar nerve which shot pain up to the left shoulder and down to his hand.  It was noted that his incisions had healed nicely and that he had good, passive range of motion.  

An April 2010 private MRI report of the left shoulder shows post-operative changes suggesting prior subacromial decompression; mild synovial thickening in glenhumeral joint; and no evidence of to confirm rotator cuff tear. 

A May 2010 progress note shows that the Veteran underwent an arthrogram of the left shoulder which demonstrated mild synovitis and some tendinopathy.  

A June 2010 progress note from Dr. Baddar shows the Veteran received an injection, which helped, but he still complained of pain.  Upon examination, he had good range of motion, and he was able to reach up overhead.  He also demonstrated good strength throughout.  The assessment was continued left shoulder synovitis.  

The Veteran underwent a VA examination in August 2010.  Left shoulder symptoms included deformity, instability, stiffness, and decreased speed of joint motion.  General joint findings included crepitus, pain at rest, and guarding of movement.  Range of motion of the left shoulder was as follows: flexion was to 80 degrees; abduction was to 86 degrees; internal rotation was to 70 degrees; and left external rotation was to 50 degrees.  There was objective evidence of pain with active motion and after repetitive motion; there were no additional limitations after three repetitions of range of motion.  The diagnosis was DJD of the left shoulder.  

Analysis 

The medical evidence reflects that the Veteran is right-hand dominant and, thus, the left shoulder disability involves the "minor" extremity for purposes of this discussion.  

The Veteran's left shoulder disability is evaluated under DC 5201 (limitation of motion of the arm).  Under DC 5201, when the minor extremity is involved, a minimum rating of 20 percent is assigned for arm motion limited to shoulder level; a 20 percent rating is also assigned for arm motion limited to midway between the side and the shoulder; and a maximum 30 percent rating is assignable for minor shoulder limitation of motion to 25 degrees or less from the side.  See 38 C.F.R. § 4.71a.

Standard ranges of shoulder motion are forward elevation (flexion) and abduction from 0 to 180 degrees, each (with shoulder level at 90 degrees); and external and internal rotation to 90 degrees, each.  See 38 C.F.R. § 4.71, Plate I.

Again, to warrant the next higher rating under Diagnostic Code 5201, the evidence must show arm limitation of motion to 25 degrees from the side.  Based upon the evidence of record, the Board finds the Veteran's left (minor) shoulder disability, prior to June 17, 2008, was manifested by limitation of (minor) arm motion at no more than midway between the side and shoulder level, including as a result of pain and dysfunction.  While the Veteran is competent to report observable symptoms such as pain and limitation of motion, the Board finds his reports of a more severe limitation of motion prior to June 17, 2008, are not credible to establish an increased rating before that date.  In fact, the February 2006 private medical report shows that examination of the left shoulder was normal.  The Veteran demonstrated normal, active range of motion; there was no tenderness to palpation along the shoulder blade or at the shoulder; and there was no weakness or pain noted with muscle testing of the supraspinatus muscle.  While the September 2005 VA examiner did note decreased range of flexion (to 120 degrees) and abduction (130 degrees), the Veteran still had movement at or above his shoulder level.  Moreover, external/internal rotation was normal (to 90 degrees).  Although movement was limited by pain (to no specific degree), range of motion was not limited by weakness, fatigability, lack of endurance or lack of coordination.  For these reasons, the Board finds that an initial rating in excess of 20 percent, prior to June 17, 2008, is not warranted here.  

The Board finds, however, that the Veteran's left shoulder disability is presently manifested by limitation of arm motion at 25 degrees from the side or less.  The record shows consistent reports of severe limitation of motion and pain, particularly with external and internal rotation, since June 17, 2008.  The June 2008 QTC examiner found internal/external rotation of the left shoulder to 10 degrees, with objective findings of tenderness and guarding of movement.  An August 2008 private treatment report shows that the Veteran, when trying to bring the shoulder up into abduction and external rotation, experienced pain before even before putting stress on the anterior capsule.  And finally, per the August 2010 VA examination, left shoulder symptoms included deformity, instability, stiffness, and decreased speed of joint motion.  General joint findings included crepitus, pain at rest, and guarding of movement.  Range of motion of the left shoulder was decreased as flexion was to 80 degrees; abduction was to 86 degrees; internal rotation was to 70 degrees; and left external rotation was to 50 degrees.  There was objective evidence of pain with active motion and after repetitive motion.  The Board recognizes that there are some objective range of motion findings, between June 17, 2008 to the present, which show limitation of arm motion either midway between side and shoulder level, or at shoulder level (i.e., 20 percent rating criteria under DC 5201).  However, when considering the medical evidence as a whole, including the Veteran's consistent and credible complaints of severe pain with abduction and rotation, as well as grinding, popping, and tenderness on the AC joint, the Board finds that the Veteran's left shoulder disability is most nearly approximated by the 30 percent rating criteria under DC 5201.  See also Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Therefore, an increased 30 percent rating, effective from June 17, 2008, is warranted for a left shoulder disability.  This rating is the maximum schedular ratings available under the applicable rating criteria and adequately reflects the Veteran's degree of disability.

An increased evaluation under other potentially applicable diagnostic codes has also been considered. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  For ankylosis of the scapulohumeral articulation, 30 and 40 percent evaluations are assigned for minor arm ankylosis, intermediate between favorable and unfavorable, or unfavorable ankylosis with abduction limited to 25 degrees from the side, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5200 (2010).  For other impairment of the humerus, a 40 percent evaluation is assigned for minor arm fibrous union. 38 C.F.R. § 4.71a, Diagnostic Code 5202 (2010).  Here, the evidence of record does not demonstrate ankylosis of the scapulohumeral articulation or fibrous union of the humerus.  Last, an evaluation in excess of 20 percent is not permitted for impairments of the clavicle or scapula. 38 C.F.R. § 4.71a, Diagnostic Code 5203 (2010).  Accordingly, an evaluation in excess of 30 percent is not warranted under alternative diagnostic codes.

The Board has also considered an increased evaluation for traumatic or degenerative arthritis.  Degenerative and traumatic arthritis established by x-ray findings are generally rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2010).  Where there is noncompensable or no limitation of motion, arthritis is rated under Diagnostic Codes 5003 and 5010, which provide for a maximum 20 percent evaluation.  Accordingly, an increased evaluation under these diagnostic codes is not warranted.

The Board also notes that the Veteran has been diagnosed with synovitis and bursitis during the appeal period.  Both Diagnostic Code 5020 for synovitis and Diagnostic Code 5019 direct the rater to rate the Veteran's disability under 5003 (which indicates that the disability should be rated under limitation of motion for the affected joint).  Therefore, the degenerative disorders affecting the Veteran's left shoulder are addressed under Diagnostic Code 5201 for limitation of motion; however, the Board notes that the Veteran is not entitled to have the separately indicated degenerative disorders rated separately, under the prohibition against pyramiding for overlapping manifestations of a disorder. See 38 C.F.R. § 4.14, 4.71a.

[Note: the issue of separate ratings for neurological impairments (i.e., impingement, carpal tunnel syndrome, etc.,) and for scars related to the Veteran's two left shoulder surgeries, is addressed in the REMAND portion of this decision below).  

Lastly, the United States Court of Appeals for Veterans Claims has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, if the disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation. Rice v. Shinseki, 22 Vet.App. 447, 453- 54 (2009).  In the instant case, although the Veteran has indicated interference with his employment, he is still currently working.  See VA Examination, August 2010.  As such, no further consideration of this matter is warranted. See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities).


ORDER

Entitlement to an initial 20 percent evaluation for the period from May 19, 2005, through August 3, 2010, for right Achilles tendonitis and fracture of right 2nd metatarsal, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a 30 percent evaluation for the period beginning on August 4, 2010, for right Achilles tendonitis and fracture of right 2nd metatarsal, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an initial evaluation in excess of 20 percent for the period from May 19, 2005, through June 16, 2008, for left shoulder strain with acromioclavicular DJD and rotator cuff dysfunction is denied.  

Entitlement to a 30 percent evaluation for the period beginning on June 17, 2008, for left shoulder strain with acromioclavicular DJD and rotator cuff dysfunction, is granted, subject to the laws and regulations governing the payment of monetary benefits. 


REMAND

Service Connection Claims 

In this case, the service connection claims were previously remanded to afford the Veteran a VA examination with regard to his back and left ankle.  The Veteran was afforded VA examinations in August 2010.  Unfortunately, for the reasons outlined below, the Board concludes the August 2010 VA examinations are inadequate to decide back and left ankle claims here on appeal.

With respect to the back claim, the Board notes that the prior Remand order specifically requested the examiner to offer an opinion as whether the back disorder clearly pre-existed service.  If the back disorder did not clearly pre-exist service, then the examiner was asked to state whether it was at least as likely as not had its onset in-service, is related to service, or was aggravated by a service-connected disability.  

The August 2010 examiner opined that, because there was no documentation of the back injury while in-service, a back disorder could not be attributed to service without resorting to mere speculation.  The examiner continued on to explain that, although the Veteran's account of an in-service injury was "plausible," there was no documentation of such an event and/or treatment for a back disorder in-service, and thus, a nexus to service would be speculative. 

With respect to the left ankle claim, the August 2010 examiner was asked to provide an opinion as to whether the Veteran's left ankle disorder had its onset during service, or was aggravated by service, or a service-connected disability.  

The VA examiner opined that, while there were documented injuries to the ankle during service, the left ankle disorder was less likely than not related to the "documented ankle injures while on active duty."  He then somewhat confusingly explained that it was "possible that his service injures had something to do with his current condition.  However, he was able to complete his military service and separate at the end of his enlistment.  Although it is possible, it is less likely than not."  

The Board finds that the VA examiner's opinions as to the back and left ankle are inadequate for several reasons.  When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In this case, with regard to the medical opinion pertaining to the Veteran's spine disorder, the examiner based his opinion on a lack of documented in-service injury/treatment.  This was so in spite of the Veteran's consistent credible statements regarding a back injury during basic training. See Hearing Transcript, pp. 46-50.  As an initial matter, it is not within the VA examiner's province to weigh the credibility or plausibility of the Veteran's statements regarding in-service injury to the back.  Indeed, the Board notes that the Veteran is competent to attest to conditions of his service, such as pain or injury. See 38 U.S.C.A. § 1154(a) (2010).  The Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Accordingly, a medical opinion which considers the complete evidence of record, including the Veteran's competent contentions, is warranted.  

In addition, the Board notes that the VA examiner entirely failed to address whether the Veteran's back disorder(s) pre-existed service, and/or whether they were related to any service-connected disabilities (particularly the service-connected right foot disability).  Thus, upon remand, the examiner is requested to provide an opinion as to these aspects of the Veteran's back claim.  

With respect to the left ankle disability, the Board notes that the VA examiner's conclusion is conflicting.  On the one hand, he opines that the left ankle disability is less likely than not related to the in-service ankle injuries.  On the other hand, he concludes that it is "possible that his service injures had something to do with his current [ankle] condition."  The Board requests clarification as to these two, conflicting opinions.  Moreover, the examiner otherwise failed to address whether the left ankle disability had its onset during service, or was aggravated by service, or a service-connected disability.  These questions must also be addressed upon remand. 

Finally, the Veteran submitted a long statement indicating his displeasure with the discussions that took place during his VA examination for the back. See Letter To Representative, May 2, 2011.  Accordingly, a new VA examination conducted by an examiner who has not evaluated the Veteran is required upon remand.  

Increased/Separate Ratings 

VA is required to provide separate ratings for separate manifestations of the same disability that are not duplicative or overlapping. See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The Veteran has very clearly articulated that he has painful, residual scarring due to two left shoulder surgeries for his service-connected left shoulder disability.  The first surgery, left shoulder arthroscopy, subacromial decompression, and distal clavicle resection, was performed on October 29, 2008.  The second surgery, left acromioclavicular joint open resection of the distal clavicle, was performed on August 7, 2009.  In several statements dated in January 2009 and September 2009, the Veteran indicated that he has numerous post-operative scars from these procedures.  Other medical contained in the claims file indicates that the incisions/scars are painful; it is unclear, however, how large the scars are, how many scars exist in total, and/or whether they have other characteristics such as tenderness, tissue loss, induration, keloid formation, and/or limitation of motion.  The Veteran has never been afforded a VA examination to assess the nature of his scars.  Such examination should be conducted pursuant to this remand as indicated below.  

Further, the Veteran has been diagnosed with impingement relating to the left shoulder, left hand carpal tunnel syndrome, and other impairments of the left extremity median nerve.  He endorses pain, numbness, and tingling in the left upper extremity/fingers.  The Veteran should be afforded a VA examination to assess any such neurological residuals of his service-connected left shoulder disability (status post two surgeries).  

Finally, the Veteran has also complained of neurological symptoms associated with his right foot disability.  In particular, he testified, and the medical record likewise notes, that he suffers from a right foot drag/drop.  Indeed, January 2006 and April 2006 private treatment reports from a foot/ankle specialist (Doctor of Podiatric Medicine) indicate that the Veteran presented with painful right foot symptomatology; he reported having a "drop foot" and corrective orthotics.  Physical examination revealed motor function as 5/5 in the distal lower extremity, except in the right foot where there was a drop foot associated with the tibialis anterior tendon.  The April 2006 treatment report likewise reflected a continued deficit in motor function for the tibialis anterior tendon, with the right at a deficit of 3/5.  The diagnosis was foot drop.  The Veteran continued to complain of right "foot drop" and "dragging" at his 2009 hearing before the undersigned.  

Based on the foregoing, the Veteran should be afforded a VA examination to assess any such neurological residuals of his service-connected right foot disability, and in particular, any deficits in motor function of the tibialis anterior tendon.   

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268 (1998).


Accordingly, the case is REMANDED for the following action:

1. The RO should send the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which specifically includes notice to the Veteran of the evidence necessary to substantiate entitlement to service connection for left ankle disorder or a back disorder under a secondary service connection theory of entitlement, and as a pre-existing condition (relating to the back claim) and includes an explanation as to the information or evidence needed to establish a disability rating and effective date for the claim on appeal, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2. Thereafter, arrange for the Veteran to undergo VA examinations to determine the nature and etiology of the claimed left ankle disability and back disability, as well as the current nature and extent of neurological impairment attributable to the residuals of the service-connected right foot disability.  

[Note: the RO should arrange for an examination by someone other than the examiner who conducted the August 2010 evaluation of the Veteran].

The claims file should be provided for the examiner's review in conjunction with the examination, and the examination report should indicate that such a review was conducted.  The examiner should conduct any necessary tests. 

(a) Based on a review of the claims file, the examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that the left ankle disorder had its onset in service, is related to service, or was aggravated by service or a service-connected disability.  

(b) With respect to the right ankle, discuss whether and to what extent the Veteran has neurological impairment secondary to his service-connected right ankle disability, and in particular, whether he has deficits in motor function of the tibialis anterior tendon.  

i. If no neurologic impairment is found, discuss the significance of the diagnoses of record of right drop foot associated with the tibialis anterior tendon and tibialis anterior tendon motor deficits, and indicate why these diagnoses and findings establish or do not establish the presence of neurologic impairment;

ii. If neurologic impairment is found, note all manifestations thereof, identify all affected nerves and describe the severity of the impairment by characterizing it as mild, moderate, moderately severe or severe;

iii. Provide a rationale for the opinions expressed; and

iv. If an opinion cannot be expressed without resort to speculation, discuss why such is the case and whether additional evidence would enable the examiner to provide the requested opinion.  

(c) Based on a review of the claims file, the examiner should provide an opinion as to whether a back disorder clearly pre-existed service.  If so, the examiner should state whether the back disorder was aggravated beyond the natural progression of the disease in service.  

If not, the examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that a back disorder had its onset during service, is related to service, or was aggravated by service or a service-connected disability.  

In doing so, the examiner must specifically acknowledge and discuss the Veteran's competent and credible lay testimony regarding in-service injury to the back and continuity of back symptomatology since service. See Dalton v. Nicholson, 21 Vet. App. 23 (examination found inadequate where examiner did not comment on the Veteran's report of in- service injury and relied on the lack of evidence in the service medical records to provide a negative opinion).

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

3. Arrange for a VA examination of the Veteran to determine the extent and severity the scars associated with the two left shoulder surgeries for the service-connected left shoulder disability.  All indicated studies should be performed.  The claims file should be made available to the examiner who will acknowledge receipt and review of these materials in any report generated as a result of this remand.  The examiner should provide the size of the scars in terms of square inches or centimeters, as appropriate. The examiner should also note whether or not the scar is unstable (where, for any reason, there is frequent loss of covering of skin over the scar); superficial (not associated with underlying soft tissue damage); deep (associated with soft tissue damage); or tender or painful. Any limitation of motion or other function that is attributable solely to the scars should be noted and described.

4. Arrange for the Veteran to undergo a VA neurological examination to determine the current nature and extent of impairment attributable to the residuals of left shoulder strain with acromioclavicular DJD and rotator cuff dysfunction, status post resection (2x).  Forward the claims file to the examiner for review of all pertinent documents therein and ask the examiner to confirm that he conducted such a review.  Request the examiner to conduct all indicated tests and then do the following:

a. Discuss whether and to what extent the Veteran has neurologic impairment secondary to his service-connected left shoulder disability;

b. If no neurologic impairment is found, discuss the significance of diagnoses of record of impingement, carpal tunnel syndrome, multiple painful/positive Hawkins and Neer maneuvers, left ulnar nerve pain, and left median nerve impairment, and indicate why these diagnoses and findings establish or do not establish the presence of neurologic impairment;

c. If neurologic impairment is found, note all manifestations thereof, identify all affected nerves and describe the severity of the impairment by characterizing it as mild, moderate, moderately severe or severe;

d. Provide a rationale for the opinions expressed; and

e. If an opinion cannot be expressed without resort to speculation, discuss why such is the case and whether additional evidence would enable the examiner to provide the requested opinion.  

5. Review the examination report to ensure that it is in compliance with the directives of this REMAND. If the report is deficient in any manner, it should be returned to the examiner for completion of the inquiry.

6. Finally, re-adjudicate the claims on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


